_.   --




                     THEA~ORNEY                GENERAL
                                    OF-TEXAS




          Honorable Fred P. Holub          Opinion No. WW-126
          County Attorney.
          Matagorda County,                Re: Authority of the
          Bay City, Texas.                     Commissioners' Court to
                                               grant a franchise.
          Dear Mp. Holub:
                   You have requested the opfnfon of this department
          on the following questfon:
                        Whether or not a franchise granted by
                   the Commissioners' Court of Matagoyda County,
                   Texas, authorizing the constructlon of a
                   ffL.h-houseon a portion of a street in the
                   unincorporated Cltg of Matagorda, Texas, 14
                   valid.
                   The Texas courts have repeatedly held that the
          Commfssfoners' Court is a court of limited jurisdiction and
          can only exercise such powers as are authorized by the
          C3n?tftutlon aizdstatutes of this State, e?+.herby e:?.pl-es:
          terms or bg necessary fmplfeacion.   Seetic*-:
                                                       Xc, ArtIc-1-e
                                                                   V,
          Tex. Const,; Bland vs. OFFS 9u Tex, 492, 39 a.W.553 (11@);
          Childrsss County vs. .FPEG, 127 Tex. 343, 92 S.W.2d 1011
          7~'~~~a                -.   ---d 106 S.W.2d 393 (Texo @TV.
                                      Elam
          App?l;3:~'------.
                   Articles 2351 through 2372j, v.e.s., w25, as
          amended, set ou,tthe various powers and duties of the
          CommF3sfoners' Court, and are too lengthy to quote in this
          opinion.   However, it should be pointed out that none of
          the heretofore mentioned artfcles dfrectlg or Indirectly
          gives the Commissioners' Court the authority to grant per-
          mission for private use of the county roads here Involved.
                   A Commissioners Court has been deemed to be with-
          out power or authority to grant a franchise to a Power &
          Light Company.   Attorney General's Opfnlons Nos. 0-1805,
          O-2274 and o-5726; State ex rel. City cf Jasper
                                                    ,.      vs. Gul?
          States Utilities Co., 144 T ex. 184, 189 S.W .L
                                                        ^d 3
                                                           '93 !194;j.
                   A Commfssioners' Court has also been held t.1be
          without authority to grant a franchise for the operation   Of
                                                               --   _



Honorable Fred P. Holub,       Page 2            ww-126


a jftney-bus.   Attorney General'8 Opinion O-3192.

         We are, therefore, of the opinion that any franch-
ise or other permfsalon granted by the Commlsaioncre'Court
of Matagorda County, Texas, authorizing the coaatruction of
a fish-house on a portion of a street in the unincorporated
City of Matagorda, Texas, is fnvalfd and beyond the scope
of Constitutional or statutory authority of the Commfa~lon-
ers' Court,
                             SUMMARY
         The CommfsaionersP Court fs a eowt of limited
         jurfsdfctfon and fs not authorfzed by the Con-
         stftutfon OP statutes of thfs State, efther
         expressly or by necessary fmplicatlon, to grant
         a franchise OP sther perlaissfon    for the con-
         struction of a fish-house on a portion of a
         street in the unfneopp::~rated   City of Matagorda,
              9 and any swh fpanchfse fs fnvalfd,
         Texae.
                                 Youm     veleytruly,
                                 WILL WILSON
                                 AttoFneg GenepaP


                                 By&+!-
                                     B, H, Tfmmfns, Jr,'
BHT:jl:rh                            Assfstant
APPROVED:
OPINION COMMITTEE
H. Grady Chandler,
            Chafrman
James W. Wilson
Fred Werkenthin
Ralph R. Rash
REVIEWED FOR THE ATTORNEY GENERAL
By:   Gee. P, Blackburn